UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 iShares, Inc. (Exact name of registrant as specified in its charter) State of Maryland (State of incorporation or organization) See Below (I.R.S. Employer Identification No.) c/o State Street Bank and Trust Company 200 Clarendon Street, Boston, MA (Address of principal executive offices) 02116 (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be Registered Exchange I.R.S. Employer Identification Number iShares MSCI Belgium Index Fund NYSE Arca, Inc. 51-0372161 iShares MSCI Brazil Index Fund NYSE Arca, Inc. 51-0396527 iShares MSCI Emerging Markets Index Fund NYSE Arca, Inc. 32-0054535 iShares MSCI France Index Fund NYSE Arca, Inc. 51-0372163 iShares MSCI Hong Kong Index Fund NYSE Arca, Inc. 51-0372165 iShares MSCI Italy Index Fund NYSE Arca, Inc. 51-0372166 iShares MSCI Japan Index Fund NYSE Arca, Inc. 51-0372167 iShares MSCI Malaysia Index Fund NYSE Arca, Inc. 51-0372168 iShares MSCI Netherlands Index Fund NYSE Arca, Inc. 51-0372170 iShares MSCI Pacific ex-Japan Index Fund NYSE Arca, Inc. 52-2350681 iShares MSCI Singapore Index Fund NYSE Arca, Inc. 51-0372171 iShares MSCI South Africa Index Fund NYSE Arca, Inc. 32-0054531 iShares MSCI South Korea Index Fund NYSE Arca, Inc. 51-0396524 iShares MSCI Spain Index Fund NYSE Arca, Inc. 51-0372172 iShares MSCI Sweden Index Fund NYSE Arca, Inc. 51-0372173 iShares MSCI Switzerland Index Fund NYSE Arca, Inc. 51-0372174 iShares MSCI Taiwan Index Fund NYSE Arca, Inc. 51-0396521 iShares MSCI United Kingdom Index Fund NYSE Arca, Inc. 51-0372175 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [] Securities Act registration statement file number to which this form relates:33-97598 Securities to be registered pursuant to Section 12(g) of the Exchange Act:None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered: For the following funds, reference is made to Post-Effective Amendment No. 31 to the Registrant's registration statement on Form N-1A, which was filed with the Securities and Exchange Commission (“SEC”) on December 22, 2006 (File Nos. 33- 97598; 811-09102) (“PEA No. 31”) and is incorporated herein by reference. Any form of supplement to the Registration Statement that is subsequently filed is hereby also incorporated by reference herein. iShares MSCI Belgium Index Fund iShares MSCI Brazil Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI France Index Fund iShares MSCI Hong Kong Index Fund iShares MSCI Italy Index Fund iShares MSCI Japan Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Netherlands Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares MSCI Singapore Index Fund iShares MSCI South Africa Index Fund iShares MSCI South Korea Index Fund iShares MSCI Spain Index Fund iShares MSCI Sweden Index Fund iShares MSCI Switzerland Index Fund iShares MSCI Taiwan Index Fund iShares MSCI United Kingdom Index Fund Item 2. Exhibits 1.Registrant's Articles of Restatement, incorporated herein by reference to Exhibit (a.1) of PEA No. 31. 2.Registrant's Articles of Amendment, incorporated herein by reference to Exhibit (a.2) of PEA No. 31. 3.Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.3) of PEA No. 31. 4. Registrant's Articles Supplementary, incorporated herein by reference to Exhibit (a.4) to Post Effective Amendment No. 35 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on July 19, 2007 (File Nos. 33-97598; 811-09102). 5.Registrant's Amended and Restated By-Laws, incorporated herein by reference to Exhibit (b.2) to Post Effective Amendment No. 32 to the Registrant's registration statement on Form N-1A, which was filed with the SEC on April 16, 2007 (File Nos. 33- 97598; 811-09102). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this amendment to its registration statement on Form 8-A to be signed on its behalf by the undersigned, thereto duly authorized. Date:December 3, 2007 iSHARES, INC. By:/s/ Eilleen M. Clavere Eilleen M. Clavere Secretary
